 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUTHUR J.M. BATTLE, III,                          Case No. 2:20-cv-01851-JAM-JDP (HC)
12                       Petitioner,                    ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13              v.                                      FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    DAVID HOLBROOK,1
                                                        ECF No. 17
15                       Respondent.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17
            On May 7, 2021, respondent filed a motion to dismiss this case. ECF No. 17. To date,
18
     petitioner has not filed a response.
19
            In cases where a party is incarcerated and proceeding without counsel, a responding party
20
     is required to file either an opposition or a statement of non-opposition not more than twenty-one
21
     days after the motion is served. E.D. Cal. L.R. 230(l). Failure “to file an opposition or to file a
22
     statement of no opposition may be deemed a waiver of any opposition to the granting of the
23
     motion and may result in the imposition of sanctions.” Id.
24

25

26          1
               David Holbrook is the Warden of Chuckawalla Valley State Prison, the institution where
27   plaintiff is currently housed. Accordingly, the court substitutes David Holbrook as respondent in
     this case. See Fed. R. Civ. P. 25(d); Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.
28   1992).
                                                       1
 1            To manage its docket effectively, the court imposes deadlines and requires litigants to

 2   meet them. The court may dismiss a case based on plaintiff’s failure to prosecute or to comply

 3   with its orders or the local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S.

 4   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir.

 5   1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to administer

 6   justice expeditiously. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002);

 7   Fed. R. Civ. P. 1.

 8            I will give petitioner a chance to explain why the court should not dismiss the case based

 9   on his failure to timely file either an opposition or a statement of non-opposition. Petitioner’s

10   failure to respond to this order will constitute a failure to comply with a court order and will result

11   in a recommendation that this action be dismissed.

12            Accordingly, it is hereby ORDERED that:

13            1. Petitioner shall to show cause within twenty-one days why this case should not be

14   dismissed for failure to prosecute and failure to comply with the court’s local rules.

15            2. Should petitioner wish to continue with this action, he shall, within twenty-one days,

16   file either an opposition or a statement of non-opposition to respondent’s motion.

17            3. David Holbrook is substituted as respondent, and the Clerk of Court is directed to

18   amend the case name to Battle v. Holbrook, 2:20-cv-01851-JAM-JDP.

19
     IT IS SO ORDERED.
20
21
     Dated:      June 23, 2021
22                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
